DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. On page 9, the applicant argues that the frame of Lee teaches a frame that can be inadvertently flipped, however the embodiment of the present application being claimed can also be inadvertently flipped. As highlighted by the applicant in the arguments on page 9, the frame could be inadvertently flipped such that the forehead band 101 could be on the back of the lead, while the support cushion 105 could be located on the front of the patients head, further, there is nothing in the claim that limits the design or structure of the frame from being flappable.  
The applicant further argues, on pages 10 and 11, that the frame 38 of Hoffman is to allow the electrode position to be adjusted and that there is no disclosure in Hoffman that teaches the frame 38 makes the cap more secure, and therefore there is no motivation to use the frame of Hoffman to modify Lee. The examiner does not find this argument persuasive, since in Figures 9 and 12 of Hoffman referenced in the applicant’s arguments, clearly illustrates the frame and bracket holding the cap and electrodes in place on the patient’s head. Further, Hoffman teaches in paragraphs [0033] and [0035] that the frame 38 has a size adjuster 42 on the bracket that can be adjusted to improve the fit of the cap for a number of patients this is sued improve the fit of the cap and therefore the security and support of the electrodes on the patient. The Applicant also mentions that the frame of Lee is taught to be supported by the patient’s ears and the bracket of Hoffman would interfere with the frame of Lee. This is found non-persuasive, since as illustrated in figures 9 and 12 of Hoffman, the frame 38 also comprises a portion of the frame that utilizes the ears to further support the cap and secure the position and security of the frame and attached electrodes. 
The amendments made to the independent claims 1 and 25 states, “the first electrode and the second electrode having fixed positions relative to the bracket” do not teach the limitations argued by the applicant. The device need only have electrodes that can be fixed in a position relative to the bracket that does not prevent the electrodes from being adjustable or require that the bracket be rigid. The examiner respectfully disagrees that the broadest reasonable meaning of “fixed” is “incapable of being adjusted.”  It only requires that the electrodes are capable of being in a fixed position relative to a bracket. While Hoffman does teach that the forehead frame and electrode position is adjustable, it also teaches that the electrodes can be placed in a predetermined position by a technician, in order to ensure that he user has the electrodes in the proper position for the desired target area while continuing daily activity (Hoffman [0045]-[0046]). Once adjusted into place, they are “fixed.” Regardless, in claim 1, Hoffman is not used to teach the fixed position of the electrodes, but rather the addition of the bracket to improve security and stability of the electrode band position and provide an adjustability to the device to allow for the device to be effectively used by patients with various sized and shaped heads and in claim 25, Hoffman is modified by Lee to utilize the headband configuration having fixed electrodes.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 16-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 20170224978 A1) in view of Hoffman et al (Wipo WO2009137683 A2) as cited on the IDS filed 7/25/2019.
Regarding claim 1, Lee teaches a headset for transcranial brain stimulation (Figs 1, 5, and 11; [abs]; ), the headset comprising: a forehead frame, the forehead frame defining an elongated arch (Figs 1, 5, and 11 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched); a first electrode arranged at a first end portion of the elongated arched forehead frame (Figs 1, 5, and 11 element 20 teaches a first electrode on a left end portion of the elongated arch of the forehead frame); a second electrode arranged at a second end portion of the elongated arched forehead frame (Figs 1, 5, and 11 element 20 teaches a first electrode on a right end portion of the elongated arch of the forehead frame); and a circuit comprising the first and second electrodes (Figs 1, 5, and 11 elements 20 teach a first and second electrode connected to emit stimulation signals; [0037]; [0041] teaches the electrode structures 20 receiving current from a power unit; [0048]) and being configured to be powered according to a schedule for performing the transcranial brain stimulation ([0048] teaches an operation unit for controlling the application of power and a second operation unit for controlling the strength of current flowing to the electrode); wherein upon use of the headset: the elongated arched forehead frame is configured such that the first electrode is located at a left side of a forehead of a user of the headset, and such that the second electrode is located at a right side of the forehead of the user of the headset (Figs 1, 5, and 11 element 20 teaches a first electrode on a left side and a second electrode on the right side of the forehead frame). However, Lee fails to teach a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user and wherein the first electrode and the second electrode have a fixed positions relative to the bracket.
Hoffman teaches a device in the same field of invention, comprising a bracket fixedly fastened at a center portion of a forehead frame (Fig 9 and 10 element 38 teaches a frame with a bracket portion extending from the forehead to the neck), the forehead frame is configured to support the bracket and the bracket is configured to extend from the forehead frame over the skull of the user towards a neck (Fig 9 and 10 element 38 teaches a frame with a bracket portion extending from the forehead to the neck). The bracket is highlighted below to clearly illustrate the teachings of Hoffman. 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Lee to have a headset comprising a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket and the bracket is configured to extend from the center of the forehead frame over the skull of the user towards a neck, as taught by Hoffman, in order to provide a better fit for the patient and adjustability of the bracket, allowing  for improved security of the electrode placement for patients of various head shapes and sizes (Hoffman [0033]-[0035]), preventing unwanted movement of the device. Since the invention of Lee is modified to include the bracket taught by Hoffman being fixedly fastened to the center portion of the forehead frame, the electrodes in a fixed position on the headband of Lee would therefore be in a fixed position in relationship to the fixedly fastened bracket of Hoffman used to modify Lee.
Regarding claim 2, the modified invention of Lee teaches claim 1, a controller configured to periodically power the circuit according to the schedule for performing the transcranial brain stimulation ([0048] teaches a first operation unit for controlling the application of power to the stimulation headset), thereby providing a current to the circuit ([0048] teaches a second operation unit for controlling the strength of current flowing to the electrodes); and a power source configured to provide power to the circuit and the controller circuit ([0037] teaches a power unit for powering the device; [0041]).
Regarding claim 16 and 17, the modified invention of Lee teaches claim 1, however fails to teach, further comprising a memory configured to store the schedule for performing the transcranial brain stimulation and information pertaining to performed transcranial brain stimulation.
Hoffman teaches a device in the same field of invention, comprising a user interface and microprocessor, the microprocessor having a memory for storing information ([0038]; [0042]) memory configured to store the schedule for performing the transcranial brain stimulation ([0043] teaches storing stimulation programs being stored on the device; [0038]-[0039] teaches controlling the stimulation timing) and for storing information pertaining to performed transcranial brain stimulation ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the invention of Lee, to have a user interface and microprocessor, the microprocessor having a memory for storing information, regarding information about the operation of the device and wherein a clinician can download treatment programs for a user, in order to allow a patient to preform effective treatment protocols without a clinician present, and provide information regarding the device for a clinician to review for testing and research (Hoffman [0042]; [0046]).
Regarding claim 18, the modified invention of Lee teaches claim 2, however fails to teach, wherein the controller is further configured to remind the user to use the headset according to the schedule for performing the transcranial brain stimulation.
Hoffman teaches a device in the same field of invention, comprising a controller such as a microprocessor with a user interface. The user interface may provide feedback to the user such as an alert message ([0043]-[0044]). The microprocessor controls the user interface which is configured to alert a user, naturally this would include being able to alert or remind a user to use the headset according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Lee to comprise a user interface controlled by a controller, i.e. a microprocessor, as taught by Hoffman, in order to alert the user of information regarding treatment programs/protocols and stimulation parameters (Hoffman [0043]-[0044]).
Regarding claim 19, the modified invention of Lee teaches claim 1, wherein the first and second electrodes are pivotable such that they can adapt to the shape of the forehead of the user (Fig 5 and 11 teaches having the electrodes on the forehead frame be pivotally and slidably adjustable; [0044]; [0069]).
Regarding claim 20, the modified invention of Lee teaches claim 1, wherein the first and second electrodes comprise an adhesive layer configured such that it adheres to the forehead of the user (element 30 teaches an electrode patch; [0045] the electrodes patch being an adhesive patch connected to the surface of the electrode structure).
Regarding claims 21, the modified invention of Lee teaches claim 1, however fails to teach wherein the bracket has a longitudinal extension which, when the headset is used, extends from the forehead of the user towards the back of the user's head.
Hoffman teaches a device in the same field of invention, wherein the bracket has a longitudinal extension which, when the headset is used, extends from the forehead of the user towards the back of the user's head ([0033]-[0034] teaches the headset frame having a longitudinal extension with a size adjuster that can slide to various positions to adjust the fit; Fig 9 and 10 teaches the frame has a longitudinal extension which extends from the forehead towards the neck).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Lee to have a headset comprising a bracket fixedly fastened at a center portion of the elongated arched forehead frame, the elongated arched forehead frame is configured to support the bracket and the bracket is configured to extend from the forehead frame over the skull of the user towards the neck, as taught by Hoffman, in order to provide a better fit for the patient and improved security of the electrode placement, preventing unwanted movement of the device.
Regarding claim 22, the modified invention of Lee teaches claim 1, however fails to teach, wherein the bracket has a variable extension from the forehead frame. 
Hoffman teaches an invention in the same field of endeavor, comprising a bracket that has a variable extension from the forehead frame. ([0033]-[0034] teaches the bracket having a size adjuster  that can slide to various positions; Fig 9 and 10 element 42 teaches center size adjuster for extending the bracket longitudinally from the forehead towards the neck).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Lee to have a headset comprising a size adjuster, as taught by Hoffman, in order to adjust the size and hit of the headset to provide a better fit for the patient and improved security of the electrode placement, preventing unwanted movement of the device (Hoffman [0035]).
Regarding claim 24, the modified invention of Lee teaches claim 1, wherein the forehead frame is a single member shaped as an elongated arch (Figs 1, 5, and 11 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Jaguan (U.S. PG Pub 20140073996 A1).
Regarding claim 23, the modified invention of Lee teaches claim 1, however fails to teach wherein the bracket further comprises a support cushion arranged at an end portion of the bracket being opposite to where the bracket is fastened at the forehead frame.
Jaguan teaches a device having a headset with a cushion positioned on the back of the head opposite to the forehead (Fig 1 element 130; [0008]; [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified the device of Lee, to have a support cushion arranged for the back of the head, positioned at an end portion of the bracket being opposite to where the bracket is fastened at the forehead frame, as taught by Jaguan, in order to improve patient comfort and fit when using the headset.
Claim 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (Wipo WO2009137683 A2) in view of Lee (U.S. PG Pub 20170224978 A1).
Regarding claim 25, Hoffman teaches a system comprising a headset for transcranial brain stimulation (Fig 1 and 9) and a non- transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities ([0010]; [0042]; [0045] teaches the device storing treatment programs), wherein the headset comprises: a forehead frame (Fig 9 and 10 element 44 teaches a forehead frame; [0033]); a first electrode arranged at a first end portion of the forehead frame (Fig 9 and 10 element 14 teaches a first electrode arranged at a first end portion of the forehead frame; Figure 12) ; a second electrode arranged at a second end portion of the forehead frame (Fig 9 and 10 element 14 teaches an electrode arranged at an end portion of the forehead frame; Figure 12 teaches that each end of the forehead frame has an electrode, a first and second electrode); a bracket fixedly fastened at a center portion of the forehead frame, the forehead frame is configured to support the bracket (Fig 9 and 10 element 38 teaches a frame with a bracket portion extending from the forehead to the neck) the first electrode and the second electrode having fixed positions relative to the bracket (Hoffman [0045]-[0046] teaches that the electrodes can be pre-positioned by a clinician to ensure the proper placement of the electrodes and allow the user to wear the cap while continuing daily activity); a circuit comprising the first and second electrodes and being configured to be powered according to a schedule for performing the transcranial brain stimulation (Fig 14 teaches a circuit comprising electrodes and a power source for powering the electrodes; [0028]; [0035]; [0042]); and wherein upon use of the headset: the forehead frame is configured such that the first electrode is located at a left side of a forehead of a user of the headset, and such that the second electrode is located at a right side of the forehead of the user of the headset (Figure 12 teaches an electrode located on the right end and an electrode located on the left side of the forehead frame), and the bracket is configured to extend from the elongated arched forehead frame over the skull of the user towards a neck portion of the user ([0033]-[0034] teaches the headset frame having a longitudinal extension with a size adjuster that can slide to various positions to adjust the fit; Fig 9 and 10 teaches the frame has a longitudinal extension which extends from the forehead towards the neck), wherein the program comprises program code portions which when executed on the electronic device is configured to: store the schedule for performing the transcranial brain stimulation in a computer memory ([0010]; [0042]; [0045] teaches the device storing treatment programs); and control the electronic device to send a control signal to the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation ([0010]; [0039]; [0042]-[0043]; [0045] teaches the device storing treatment programs). However, Hoffman fails to explicitly teach, wherein the forehead frame is a continuous elongated arch comprising the first and second electrodes, and wherein the first electrode and the second electrode have a fixed position relative to the bracket.
Lee teaches a device in the same field of invention, wherein the forehead frame of the brain stimulation headset is an elongated arch comprising a first and second electrode in a fixed position on the headband (Figs 1, 5, and 11 element 10 teaches a forehead frame that is an elongated arch; [0038] teaches the frame is a ring shape that naturally has a forehead portion that is arched; [0040] teaches the electrode structures are fixed to the headband frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the device of Hoffman, to have the forehead frame be an elongated arch, wherein the electrodes are in a fixed position on the forehead band, as taught by Lee, in order to contour to the shape of a user’s head, and position the electrodes substantially symmetrical on opposite ends of a patient’s forehead for more evenly distributed brain stimulation while preventing unwanted displacement of the electrode position. Since Hoffman is being modified to comprise the forehead band  of Lee, the bracket attached to the band would be fastened fixed to the enter of the band and therefore the electrodes would be fixed in relation to the bracket.
Regarding claim 26, the modified invention of Hoffman teaches claim 25, wherein the headset further comprises: a transceiver configured to communicate with the electronic device ([0042] teaches the electronics unit wirelessly communicating with an outboard storage device or PC, In order to wirelessly communicate, the device naturally comprises a transceiver for wireless communication); a controller configured to control the first and second electrodes according to the control signal([0039]-[0041] teaches the microprocessor controls the stimulation parameters delivered by the electrodes of the device; [0042] teaches the microprocessor can control the output power of the stimulation from the electrodes); and a power source configured to provide power to the circuit ([0004] teaches a power supply for powering the electrodes and electronics unit; [0009]; [0026]; [0038]) .
Regarding claim 27, 28, 29 and 30 the modified invention of Hoffman teaches claim 25, wherein the microprocessor and user interface can provide alert messages and feedback to a user on a display, as well as receive user input such as button pushing ([0042]-[0044]). It would be an obvious variation to have the program and display alert and display a user of a therapy schedule and prompt a user to input information and change and update setting of the stimulation parameters including the schedule. 
Regarding claim 31, the modified invention of Hoffman teaches claim 25, wherein the program further comprises program code portions which when executed on the electronic device is configured to: store information pertaining to performed transcranial brain stimulation on a computer memory ([0042] teaches a microprocessor with an on board memory for storing information about the operation of the device).
Regarding claim 32, the modified invention of Hoffman teaches claim 25, wherein the electronic device is a handheld electronic device (figure 13 element 22 teaches the electronics device being handheld; Figure 14).
Regarding claim 33, the modified invention of Hoffman teaches claim 25, wherein the program is an application downloadable to the electronic device (0045] teaches a clinician downloading one or more treatment protocols) via an application providing service (via an application providing service is not positively recited, and a clinician can be providing the service).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792